Citation Nr: 1517999	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-24 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 19, 2013, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He was awarded a Combat Infantryman's Badge among his other awards and decorations.

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2013 rating decision, the RO increased the rating for PTSD from 30 to 50 percent, effective June 19, 2013.  As this is not the highest rating available for this disability, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2014, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.


FINDINGS OF FACT

1.  Prior to June 19, 2013, the Veteran's PTSD was not manifested by occupational and social impairment with reduced reliability and productivity.

2.  Beginning June 19, 2013, his PTSD was not manifested by occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  Prior to June 19, 2013, the criteria for a disability rating in excess of 30 percent for the Veteran's service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411 (2014).

2.  Beginning June 19, 2013, the criteria for a disability rating in excess of 50 percent for the Veteran's service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

The Veteran's appeal concerns the initial evaluations assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required; therefore, any defect in the notice requirement is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  

Rating Claim

Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The current level of disability, however, is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.


PTSD Prior to June 19, 2013

The Veteran's service-connected PTSD has an initial compensable evaluation of 30 percent disabling, effective February 15, 2011, under Diagnostic Code 9411.  38 C.F.R. § 4.130.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The Veteran seeks entitlement to an initial disability evaluation greater than 30 percent for his PTSD prior to June 19, 2013.

A review of VA treatment records show that in February 2011, the Veteran requested a referral to the mental health clinic due to worsening bad dreams.  In March 2011, he was described as maintaining good grooming and hygiene, and his appearance was appropriate.  He reported his mood as "fine" and his affect was euthymic.  His speech was clear and fluent.  His thought process appeared goal directed and thought content appeared appropriate.  Immediate and remote memory appeared grossly intact.  The Veteran denied experiencing hallucinations or delusions, and his judgment and insight seemed fair.

He was afforded a VA mental health examination in April 2011.  In the examination report, the examiner indicated there was no record of mental health treatment prior to February 2011.  The Veteran reported he had been married to his current spouse for 28 years and they got along well without any significant marital problems.  He was able to maintain a relationship with his siblings, some friends, neighbors and belonged to a hunting club.  His hobbies included hunting and completing household projects.  He was able to run errands to stores but avoided crowds.  The Veteran reported a willingness to go to restaurants but preferred to sit with his back to the wall due to vigilance-related anxiety.  He denied substance abuse, violent or assaultive behavior, or suicidal attempts.  During the mental status examination, his affect was broad and mood appeared euthymic.  Hygiene and basic activities of living were adequate.  There was no evidence of impaired thought processing or communication.  There was also no evidence of delusions, hallucinations or panic attacks.  He denied suicidal or homicidal ideation, and depression.  The Veteran was oriented and his memory was intact.  His speech was within normal limits. He reported mild anxiety over world events, the economy, being unemployed, and crowds.  His impulse control was adequate without any severe angry outbursts.  PTSD symptoms included nightmares 3 to 4 times weekly, intrusive thoughts, avoidance behaviors, hypervigilance, and hyper-startled response to loud sudden noise.  He denied excessive anger or irritability and his Global Assessment of Functioning (GAF) score was 73.  The examiner diagnosed him with mild PTSD.

In June 2011, the Veteran had an initial psychiatric assessment at the VA mental health clinic.  At the time he reported nightmares 3 to 4 times weekly with increasing severity, and being easily startled by loud noises.  He denied feelings of hopelessness or helplessness, changes in appetite, or symptoms consistent with mania, panic disorder, obsessive compulsive disorder or psychosis.  He noted increased anxiety since being laid off from work.  During the mental status examination, he appeared well-groomed, clean and appropriately dressed.  His speech was normal, his mood was reported as "doin' [sic] fine," and his affect was mood congruent.  His memory was intact and thought process was linear and logical.  He denied suicidal or homicidal ideation or hallucinations.  His judgment and insight were good and impulse control was intact.

In November 2011, the VA mental health clinic note indicated essentially the same symptomatology from June 2011 with the exception of reporting additional symptoms of nightmares, flashbacks, hypervigilance, avoidance behaviors, and poor concentration.

At the February 2012 VA mental health clinic, he report additional symptoms of no interest in day-to-day activities, and panic attacks.  At this time, his affect was depressed.  All other symptoms remained essentially the same.

In May 2012, the Veteran indicated his nightmares had decreased in severity and he denied panic attacks.  At the examination, he described his mood as anxious, although the examiner did not observe any evidence of anxiousness.  All other symptoms remained essentially the same.  His GAF score was 60.

He attended a private psychiatric evaluation on August 13, 2012.  During this evaluation, the Veteran reported nightmares and an inability to tolerate crowds, loud noises, and children.  He stated he preferred to be alone and reported difficulty dealing with stress, concentrating and remembering things.  He noted being irritable most of the time.  As for daily activities, he reported no longer enjoying hunting, not shopping and no longer going to church.  He did assist with household chores and watched some television.  At the mental status examination, he was neatly and casually dressed.  His affect was anxious and mood was somewhat frustrated.  He was well oriented, his speech revealed frustrations, and his concentration was somewhat impaired.  There was no evidence of hallucination or delusions.  His GAF score was 45.

On August 14, 2012, he reported nightmares 3 to 4 times a week, flashbacks, excessive startling, and excessive anxiety.  He expressed feelings of intense anxiety in crowded areas and discomfort with going outside.  He reported problems with concentration and interest in day-to-day activities.  The Veteran denied feelings of helplessness and worthlessness.  He also denied homicidal or suicidal ideation, or hallucinations.  His GAF score was 62.  

The Veteran's treating VA psychiatrist also issued a statement in August 2012 as to the severity of his PTSD symptoms.  The psychiatrist reported symptoms of 3 to 4 nightmares weekly, flashbacks, excessive startling, and excessive anxiety.  She then went on to explain in detail the content of his nightmares and his anxiety episodes.  The VA psychiatrist then concluded his PTSD symptoms were moderate to severe.

At his October 2012 VA mental health clinic visit, he reported continuing to have nightmares.  He denied problems with concentration and interest in day-to-day activities.  He also denied feelings of hopelessness or worthlessness, suicidal ideation, homicidal ideation, or hallucinations.  The mental status examination revealed normal speech, his mood was described as just the same and he exhibited a slightly restricted affect.  He was alert and oriented and his thought process was linear, logical, and goal directed.  His insight was intact and impulse control was preserved.  His GAF score was 64.

In January 2013, he reported additional symptoms of occasional flashbacks.  He preferred staying at home and avoided crowds.  He denied problems with falling or staying asleep (with the exception of nightmares which woke him up and made it difficult to fall asleep), concentrating, or interest in day-to-day activities.  All other symptoms were essentially the same.  As for the mental health examination, the findings remained the same, and his GAF score was 62.

After a review of the evidence of record, the Board finds the Veteran's PTSD symptoms do not warrant a rating in excess of 30 percent prior to June 19, 2013.

With the exception of the August 13, 2012 private psychiatric evaluation, the Veteran's PTSD symptoms consisted primarily of nightmares, mild to excessive anxiety, avoidance behaviors, hypervigilance, hyper-startled response, flashbacks, poor concentration, disturbances of mood and motivation, and panic attacks. The Board notes these symptoms did not remain constant throughout the applicable rating period, but appeared intermittently.  His GAF score ranged from 60 to 73, which indicates mild to moderate symptoms.

The Board finds such symptoms do not rise to the level of occupational and social impairment with reduced reliability and productivity.  As such, he did not display any symptoms that mirrored flatten affect, speech disturbances, memory impairment, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective relationships.  

As for the August 13, 2012 private psychiatric evaluation, the Board notes the Veteran's PTSD appeared more severe with the additional symptoms of memory problems, increased irritability, and a disinterest in activities such as going to church, shopping and hunting.  The examiner reported his GAF score as 45, which is indicative of serious symptoms.  In comparison to the other psychiatric evaluations, this examination report appears to be an outlier.  Furthermore, the examination given the following day showed milder symptoms with a GAF score of 62.  Accordingly, the Board assigns a lower probative weight to the August 13, 2012 private evaluation.

In considering the Veteran's contentions that his PTSD warrants an evaluation higher than 30 percent prior to June 19, 2013, the Board notes that while he is credible and competent to report on his observable symptoms, an examination conducted by a trained medical professional is more probative in determining the actual degree of occupational and social impairment.

Given the totality of the evidence of record, the Board finds the Veteran's PTSD symptoms align more with the 30 percent disability rating prior to June 19, 2013, as the evidence more so suggests occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.



PTSD Beginning June 19, 2013

Beginning June 19, 2013, the Veteran's PTSD is rated as 50 percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130.  He contends a higher rating is warranted.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

At a June 19, 2013 VA examination, the Veteran indicated there were no relevant changes in his social, marital and family relationship, within the past 2 years.  He did note he was less interested in a social life and did not pursue social interactions.  He reported still experiencing nightmares about 3 times a week and feeling anxious at times.  His PTSD symptoms included anxiety, chronic sleep impairment, difficulty adapting to stressful circumstances, difficulty establishing and maintaining effective work and social relationships, obsessional rituals that interfered with routine activities.  At the time of examination, the Veteran was still retired and did not like it.  His GAF score was 60.  The examiner concluded he exhibited an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In a July 2013 VA mental health clinic note, the Veteran reported experiencing nightmares 2 to 3 times a week.  He did not like to socialize and preferred to stay at home.  He denied feelings of hopelessness, problems falling asleep, and problems with concentration or interest in day-to-day activities.  He also denied suicidal ideation, homicidal ideation, or hallucinations.  During the mental status examination, his speech was normal, mood was described as "just the same" and affect was slightly restricted.  He was alert and oriented and his thought process was linear, logical and goal directed.  His insight was intact and impulse control was preserved.  The Veteran's GAF score was 66.

From October 2013 through June 2014, he reported the same symptoms from July 2013 and his mental status examination was the same.  In April 2014 he indicated he was experiencing sleeping problems due to his medication.

At the March 2014 hearing before the Board, the Veteran reported he attended VA therapy every 3 months and expressed he did not feel like his medication was working.  As for his PTSD symptoms, he reported nightmares ranging from 1 to 3 times weekly, not liking crowds, a preference for staying at home, increased irritability, and anxiety attacks 3 to 4 times weekly.  His worst symptoms were the nightmares and being around a lot of people.  He was able to go grocery shopping and kept busy with home improvement type projects.  He experienced difficulty with watching television unless he was interested in the show.  There was no difficulty with reading books and no recent suicidal thoughts.  Although the Veteran was retired at the time, he reported getting along pretty well with supervisors and customers when he did work.  He indicated his PTSD affected his life by preventing him from participating in social activities.  His spouse was at the hearing and testified he avoided crowds and socializing with guests.

After a review of the evidence of record, the Board finds the Veteran's PTSD symptoms do not warrant a rating in excess of 50 percent for the period beginning June 19, 2013.

During this rating period, the Veteran developed additional symptoms consisting of lost interest in social interactions, difficulty adapting to stressful circumstances, difficulty establishing and maintaining effective work and social relationships, and obsessional rituals.

The Board finds such symptoms do not rise to the level of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As such, he did not display any symptoms that mirrored suicidal ideation, speech problems, near-continuous panic or depression, impaired impulse control, spatial disorientation, and neglect of personal appearance.

Rather, the Board finds the Veteran's PTSD symptoms during this period more closely resemble occupational and social impairment with reduced reliability and productivity.

For the foregoing reasons, the Board finds the totality of the Veteran's PTSD symptoms throughout the applicable rating periods do not warrant a higher disability evaluation.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 C.F.R. § 4.3.

Other Considerations 

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran's reported symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of PTSD which may result in occupational and social impairment.  In other words, the currently assigned Diagnostic Code 9411 adequately contemplates all of the Veteran's symptoms.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met.  Furthermore, there evidence of record does not suggest any interference with employment or frequent periods of hospitalization as a result of his PTSD symptoms.  As such, referral for the assignment of an extraschedular disability rating is not warranted.

Further, the Veteran has not alleged and the record does not demonstrate his service-connected disability affects his employability.  Here the Board notes the Veteran is unemployed due to retirement and not due to a service-connected disability.  Therefore, the Board concludes that a claim for entitlement to a total disability rating based on unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD prior to June 19, 2013, and in excess of 50 percent thereafter is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


